In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-00425-CR
                            ________________________

                        ROSHAUDE WILLIAMS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE



                      On Appeal from the County Court at Law No 2
                                 Lubbock County, Texas
             Trial Court No. 2013-474,538, Honorable Drue Farmer, Presiding


                                     June 13, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Roshaude Williams pled guilty to possessing marijuana and was given deferred

adjudication for nine months. On appeal, he contends the trial court erred in denying

his motion to suppress because the officers lacked reasonable suspicion to initially

detain him or continue his detention.     He further contends that suppression was

required because the officer’s decision to place him in handcuffs constituted an arrest

without probable cause. We affirm.
       The detention arose from a domestic disturbance call at a local motel. Dispatch

reported the circumstance to which two patrol cars responded. The first officer to arrive

was Officer Mendoza, who appeared about three to four minutes before Officer

Ashmore. There occurred a detention of appellant during which the officers investigated

the complaint and the location of the complainant’s car keys. That investigation resulted

in an officer requesting consent to search appellant’s pockets.          Appellant’s initial

responses to the requests to search were ambivalent; nonetheless, he eventually

granted the same unequivocally. Before the search began, Officer Ashmore asked if

appellant was carrying something that he should not be. Appellant responded by saying

“weed.” That response led to appellant’s arrest.

       Initial Detention

       Appellant first attacks his initial detention at the motel and contends that there

existed no reasonable suspicion to warrant it, especially because Officer Mendoza did

not testify. We overrule the issue.

       No one disputes that the complainant phoned 911 about a verbal argument she

was having with her boyfriend (that is, appellant), that the complainant identified herself,

that the disturbance allegedly occurred at the motel in which the complainant was

staying, that the complainant wanted her boyfriend to leave, that a police dispatcher

broadcasted information about the alleged disturbance, that one officer arrived at the

scene followed within minutes by another, that the local police department maintained a

protocol requiring two officers to respond to domestic disturbance calls, that appellant

and the complainant were found at the location to which the officers were dispatched,

that appellant was detained initially by Mendoza and later by Ashmore while the



                                             2
complaint was being investigated, that the complainant accused appellant of taking her

keys, that Ashmore asked for consent to search appellant’s pockets after he denied

having the keys, that appellant eventually consented to the search, that appellant was

asked if he had anything in his pocket that he should not have, and that appellant

answered by saying “weed.”

       That an officer may rely on a dispatcher’s knowledge when assessing whether

reasonable suspicion exists warranting an investigation and detention is beyond

gainsay. Argullez v. State, 409 S.W.3d 657, 663 (Tex. Crim. App. 2013) (noting that a

police dispatcher is regarded as a cooperating officer whose information may be used to

establish reasonable suspicion). The same is true of the utterance by the complainant.

Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011) (recognizing that

information provided by a citizen-informant who identified herself to the dispatcher may

be regarded as reliable).

       Here, the complainant’s phone call to 911, her description of what was occurring

coupled with the dispatch, and the discovery of both the complainant and appellant in

proximity of each other at the motel were articulable facts sufficient to create reasonable

suspicion of an unordinary circumstance warranting investigation by the officers and the

temporary detention of those involved until the investigation’s completion. See Miller v.

State, 393 S.W.3d 255, 265 (Tex. Crim. App. 2012) (stating that officers are within their

authority to complete an investigation involving domestic violence); see also

Derichsweiler v. State, 348 S.W.3d at 916 (stating that reasonable suspicion arises

when articulable facts show the occurrence of unordinary or unusual activity related to

crime and connect the detained individual to that activity). That Mendoza did not testify



                                             3
did not require the trial court to conclude otherwise. The timing of the dispatch, the

arrival of Mendoza at the scene minutes before Ashmore, and the testimony about it

being protocol for two officers to respond if the offending party was still present at the

scene provided sufficient basis from which the fact finder could reasonably infer that

Mendoza heard and acted upon the dispatch.

       Continued Detention

       Next, appellant contends that the officers lacked reasonable suspicion to

continue their detention of appellant once they saw that no assault had occurred. We

overrule the point.

       While an assault may not have occurred or be in the process of occurring, the

complainant also accused appellant of taking her keys. Exercising control over property

belonging to another in disregard of and contrary to that person’s consent is activity

related to crime, i.e., theft. See TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2013)

(defining the elements of theft). Neither have we been cited to nor have we found

authority saying that a crime must be heinous before it can be the foundation for

reasonable suspicion. It may be nothing more than a slight misdemeanor.

       Nor were the officers obligated to end their investigation when appellant denied

having the keys. While the complainant may have contradicted herself in accusing

appellant of having her keys, the officers were not obligated to simply disregard her

accusations and believe appellant.     They were entitled to conduct an investigation,

reasonable under the circumstances before them. And, because appellant was properly

detained, the officers were free to propound questions to and seek consent to search

from appellant. Robledo v. State, 175 S.W.3d 508, 510 (Tex. App.—Amarillo 2005, no



                                            4
pet.). And, upon appellant admitting his possession of “weed,” the officers acquired

probable cause to arrest him.

       Arrested Upon Handcuffing

       Finally, appellant contends that he was arrested upon being handcuffed by

Mendoza before the arrival of Ashmore. We overrule the issue.

       First, appellant is mistaken if he suggests that merely handcuffing someone ipso

facto constitutes an arrest. Balentine v. State, 71 S.W.3d 763, 771 (Tex. Crim. App.

2002) (stating that handcuffing and placing someone in a patrol car does not

necessarily constitute an arrest).    Second, and more importantly, Officer Ashmore

arrived within minutes of Officer Mendoza’s appearance. The former saw no handcuffs

upon appellant, and the trial court was free to discredit what appellant said about being

so cuffed. See Rayford v. State, 125 S.W.3d 521, 528 (Tex. Crim. App. 2003) (stating

that the trial court is the sole judge of the credibility of the witnesses at a suppression

hearing). Indeed, the trial court entered findings indicating that it considered appellant’s

testimony unbelievable.

       Accordingly, the judgment is affirmed.




                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             5